Exhibit 10.11

LETTER AMENDMENT NO. 4
Dated as of April 15, 2014
HSBC Bank USA, National Association
452 Fifth Avenue, 8th Floor
New York, NY 10018

Attention: Thomas Foley, Managing Director
Ladies and Gentlemen:
We refer to the 3-Year Letter of Credit Agreement dated as of May 6, 2005 (such
3-Year Letter of Credit Agreement, as heretofore amended, the "Letter of Credit
Agreement") among the undersigned and you. Capitalized terms not otherwise
defined in this Letter Amendment No. 4 (this "Letter Amendment") have the same
meanings as specified in the Letter of Credit Agreement.
It is hereby agreed by you and us that the Letter of Credit Agreement is,
effective as of the date of this Letter Amendment, hereby amended as follows:
(a)The definition of "Termination Date" in Section 1.01 is hereby amended to
read in its entirety as follows:
"Termination Date" means the first to occur of (i) September 30, 2016, (ii) the
date the LC Issuer receives irrevocable written notice from the Company of the
termination of its right to request Letters of Credit hereunder, or (iii) the
date the obligation of the LC Issuer to issue Letters of Credit is terminated
pursuant to Section 7.01 hereof.
(b)    Section 1.01 is amended by adding in appropriate alphabetical order the
following definition:
"Amendment No. 4" means the Letter Amendment No. 4 dated as of March 28, 2014 to
this Agreement.
“Corporate Credit Agreement” means the Credit Agreement, dated as of April 6,
2011, among the The Gap, Inc., various of its Subsidiaries, the banks and
financial institutions listed on the signature pages thereof, JPMorgan Chase
Bank, N.A., as syndication agent, Citibank, N.A., HSBC Bank USA, National
Association and Wells Fargo Bank, National Association, as co-documentation
agents and Bank of America, N.A., as administrative agent, as amended,
supplemented or modified from time to time; provided that, for the purposes
Sections 6.03, the covenants (and any related provisions) in the Corporate
Credit Agreement in effect at the time the Corporate Credit Agreement
terminates, shall continue to be effective for the purposes of Sections 6.03;
provided, further, any amendments, supplements or modifications becoming
effective within the 30-day period prior to the later of the dates when the
commitments under the Corporate Credit Agreement are terminated or all
obligations thereunder are paid in full,



--------------------------------------------------------------------------------



2

shall be considered part of the Corporate Credit Agreement only if the Lender so
agrees.


(c)    Section 6.02 is replaced with the following:
SECTION 6.02    Negative Covenants. The Company will comply with each of the
covenants set forth in Section 7.02 of the Corporate Credit Agreement.
(d)    Section 6.03 is replaced with the following:
SECTION 6.03    Financial Covenants. The Company will comply with each of the
covenants set forth in Section 7.03 of the Corporate Credit Agreement.
(e)    Section 6.04 is replaced with the following:
SECTION 6.04 Reporting Requirements. The Company will furnish to the LC Issuer:
(A)    At such times as the Lender is no longer a party to the Corporate Credit
Agreement (i) each of the items specified in Section 7.04 of the Corporate
Credit Agreement (it being acknowledged and agreed to by LC Issuer that to the
extent any such documents are included in materials otherwise filed with the
SEC, such documents may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address “www.gapinc.com” or any successor page notified to the
Lender) and (ii) such other information respecting the condition or operations,
financial or otherwise, of the Company.
(B)    As soon as possible and in any event within five days after a Responsible
Officer becomes aware of each Event of Default and Default, a statement of a
Responsible Officer of the Company setting forth details of such Event of
Default or Default and the action which the Company has taken and proposes to
take with respect thereto.
(C)    Such other information respecting the condition or operations, financial
or otherwise, of the Company or any of its Subsidiaries as the LC Issuer may
from time to time reasonably request.
(f)    Schedule III listing the LC Subsidiaries is hereby amended and replaced
in its entirety by Schedule III attached hereto.
(g)    In accordance with the terms and conditions of Section 2.16, each LC
Subsidiary listed in Schedule III hereby (i) agrees to be bound by all terms and
provisions of the Letter of Credit Agreement relating to Letters of Credit to be
issued for the account of such Subsidiary and (ii) delivers to the LC Issuer
this Letter Amendment, which shall serve as the written consent of the Company
assenting to the inclusion of such Subsidiary as an LC Subsidiary.
We hereby represent and warrant to you as follows:




--------------------------------------------------------------------------------



3

(a)    The representations and warranties contained in Section 5.01 of the
Letter of Credit Agreement (except for the representation and warranties
contained in Sections 5.01(e) and (f) thereof), as amended by this Letter
Amendment, are true and correct in all material respects on and as of the date
hereof, before and after giving effect to this Letter Amendment, as though made
on and as of such date, except to the extent that any such representation or
warranty is stated to relate to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects on
and as of such earlier date;
(b)    The Consolidated balance sheets of the Company and its Subsidiaries as of
January 31, 2014, and the related Consolidated statements of income and retained
earnings of the Company and its Subsidiaries for the Fiscal Year then ended,
certified by Deloitte & Touche LLP, when taken as a whole fairly present the
Consolidated financial condition of the Company and its Subsidiaries as at such
date and the results of the operations of the Company and its Subsidiaries for
the period ended on such date, all in accordance with GAAP;
(c)    Since January 31, 2014, there has been no Material Adverse Change; and
(d)    No event has occurred and is continuing, or would result from entering
into this Letter Amendment, which constitutes an Event of Default or Default.
This Letter Amendment shall become effective as of the date first above written
when, and only when, you shall have received counterparts of this Letter
Amendment executed by the undersigned.
On and after the effectiveness of this Letter Amendment, each reference in the
Letter of Credit Agreement to "this Agreement", "hereunder", "hereof" or words
of like import referring to the Letter of Credit Agreement, shall mean and be a
reference to the Letter of Credit Agreement, as amended by this Letter
Amendment.
The Letter of Credit Agreement, as specifically amended by this Letter
Amendment, is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. The execution, delivery and effectiveness
of this Letter Amendment shall not, except as expressly provided herein, operate
as a waiver of any right, power or remedy of the LC Issuer under the Letter of
Credit Agreement, nor constitute a waiver of any provision of the Letter of
Credit Agreement.
If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Liz Ray’s attention at 2 Folsom 12th Floor, San Francisco, CA 94105.
This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier or other electronic
transmission (i.e., a "pdf" or "tif") shall be effective as delivery of a
manually executed counterpart of this Letter Amendment.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------



This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.
Very truly yours,


THE GAP, INC.


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Senior Vice President Finance and Treasurer


BANANA REPUBLIC, LLC


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Senior Vice President Finance and Treasurer


GAP (CANADA) INC.


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Senior Vice President Finance and Treasurer


GAP (JAPAN) K.K.


By    /s/ Roger Chelemedos                
    Name: Roger Chelemedos
    Title: Director


GAP (NETHERLANDS) B.V.


By    /s/ Lisa D. Mertens    
    Name: Lisa D. Mertens
    Title: Director


GPS CONSUMER DIRECT, INC.


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Senior Vice President Finance and Treasurer


OLD NAVY (CANADA) INC.


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Senior Vice President Finance and Treasurer











--------------------------------------------------------------------------------



GAP EUROPE LIMITED


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Director


GAP LIMITED


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Director


OLD NAVY LLC


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Senior Vice President Finance and Treasurer


GPS STRATEGIC ALLIANCES LLC


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Senior Vice President Finance and Treasurer


GAP INTERNATIONAL SALES, INC.


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Senior Vice President Finance and Treasurer


ATHLETA, INC.


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Senior Vice President Finance and Treasurer


GAP (UK HOLDINGS) LTD.


By    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Director


GAP (SHANGHAI) COMMERICAL CO., LTD.


By    /s/ Thomas J. Lima    
    Name: Thomas J. Lima
    Title: Director






--------------------------------------------------------------------------------



The entities listed on this page will become LC Subsidiaries upon the execution
of this Letter Amendment:


INTERMIX HOLDCO, INC.
                        
By    /s/ Roger Chelemedos    
Name: Roger Chelemedos
Title: Senior Vice President Finance and Treasurer




INTERMIX CANADA, INC.


By:    /s/ Roger Chelemedos    
Name: Roger Chelemedos
Title: Senior Vice President Finance and Treasurer




The entities listed on this page will no longer be LC Subsidiaries upon the
execution of this Letter Amendment:


GAP (FRANCE) S.A.S.


By:    /s/ Lisa D. Mertens    
    Name: Lisa D. Mertens
    Title: President


GPS (GREAT BRITAIN) LIMITED


By:    /s/ Roger Chelemedos    
    Name: Roger Chelemedos
    Title: Director


GAP STORES (IRELAND) LIMITED


By:    /s/ Lisa D. Mertens    
    Name: Lisa D. Mertens
    Title: Director




--------------------------------------------------------------------------------



Agreed as of the date first above written:
HSBC BANK USA, NATIONAL ASSOCIATION


By:    /s/ Thomas A. Foley    
Name: Thomas A. Foley
Title: Managing Director




--------------------------------------------------------------------------------



SCHEDULE III
LC SUBSIDIARIES
Domestic LC Subsidiaries
 
Entity
Jurisdiction
Percentage Wholly-Owned
by Gap Inc.
1.    
Banana Republic, LLC
Delaware
100%
2.    
GPS Consumer Direct, Inc.
California
100%
3.    
Old Navy, LLC
Delaware
100%
4.    
GPS Strategic Alliances LLC
Delaware
100%
5.    
Gap International Sales, Inc.
Delaware
100%
6.    
Athleta, Inc.
Delaware
100%
7.    
Intermix Holdco, Inc.
Delaware
100%







Foreign LC Subsidiaries
 
Entity
Jurisdiction
Percentage Wholly-Owned
by Gap Inc.
1.    
Gap (Canada) Inc.
Canada
100%
2.    
Gap (Japan) K.K.
Japan
100%
3.    
Gap (Netherlands) B.V.
Netherlands
100%
4.    
Old Navy (Canada) Inc.
Canada
100%
5.    
Gap Europe Limited
England and Wales
100%
6.    
Gap Limited
Hong Kong
100%
7.    
Gap (UK Holdings) Ltd.
England and Wales
100%
8.    
Gap (Shanghai) Commercial Co., Ltd.
China
100%
9.    
Intermix Canada Inc.
Canada
100%





